DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 62, 63, 65, 67-71, 73 and 75-77 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from Jorge Negron, Attorney of Record, on 4/13/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
	62. (Currently Amended) User equipment (UE) for providing a service in a mobile communication system, the UE comprising:
		a circuit switched (CS) transceiver;
		a packet switched (PS) transceiver;
		at least one CS processor coupled to the CS transceiver; and
		at least one PS processor coupled to the PS transceiver, 
	wherein the at least one PS processor is configured to:
				perform a combined attach procedure associated with a first 
	a second network, 
		control the PS transceiver to receive, from the first network, an attach accept message including parameters comprising voice over internet protocol multimedia subsystem (VoIMS) information comprising a VoIMS field indicating whether a VoIMS service is supported and attach result information indicating whether Circuit Switched Fall Back (CSFB) is supported, wherein the VoIMS service is not supported in case that a value of the VoIMS field is 0, and the VoIMS service is supported in case that the value of the VoIMS field is 1, 
		determine, based on the parameters, whether the first network supports the VoIMS service and the Circuit Switched Fall Back (CSFB), and in case that the first network does not support the VoIMS service and the CSFB:
	control the PS transceiver to transmit, to the first network, a message indicating that the UE does not have a capability to support the second network for preventing the first network from handing over the UE to the second network, while performing a normal tracking area update (TAU) procedure, 
	wherein the at least one CS processor is configured to perform a circuit switched (CS) attach procedure associated with the second network and control the CS transceiver to receive a CS service from the second network, and
PS transceiver is not turned off and the at least one PS processor receives a packet switched (PS) service from the first network.

Allowable Subject Matter
4.	Claims 62, 63, 65, 67-71, 73 and 75-77 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 62, 63, 65 and 67-69 are allowed in view of the Examiner’s amendment made above.
Claims 70, 71, 73 and 75-77 are allowed in view of Applicant’s amendment and accompanying remarks filed on 12/23/2020.
 	
With respect to independent claim 62 and the teachings of the most pertinent prior art:
Buckley, et al (US PG Publication 2010/0329244), hereafter Buckley, still teaches User equipment (UE) comprising:
a circuit switched (CS) transceiver;

at least one CS processor coupled to the CS transceiver; and
at least one PS processor coupled to the PS transceiver, wherein the at least one PS processor is configured to:
perform a combined attach procedure associated with a first network and
a second network, control the PS transceiver to receive, from the first network, an attach accept message including parameters comprising voice over internet protocol multimedia subsystem (VoIMS) information comprising a VoIMS field indicating whether a VoIMS service is supported and attach result information indicating whether Circuit Switched Fall Back (CSFB) is supported, determine, based on the parameters, whether the first network supports the VoIMS service and the Circuit Switched Fall Back (CSFB); and
control the PS transceiver to transmit, to the first network, a message indicating that the UE does not have a capability to support the second network for preventing the first network from handing over the UE to the second network, while performing a normal tracking area update (TAU) procedure, 
wherein the CS processor is configured to perform a circuit switched (CS) attach procedure associated with the second network and control the CS transceiver to receive a CS service from the second network.  

Kim, et al (US PG Publication 2015/0056986), hereafter Kim, still teaches
wherein the VoIMS service is not supported in case that a value of the VoIMS 

However, BUCKLEY and KIM, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in their respective currently amended claims, including:
With respect to claim 62, user equipment configured to:
though a single radio voice call continuity (SRVCC) procedure with a dual transfer mode (DTM) handover is performed and the UE is tuned to the second network, the first network PS transceiver is not turned off and the at least one PS processor receives a packet switched (PS) service from the first network.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641